                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.        CV 19-5260-DMG (KS)                                         Date: July 5, 2019
Title       Brandon Che Lee v. Prison Warden et al




Present: The Honorable:       Karen L. Stevenson, United States Magistrate Judge


                   Gay Roberson                                             N/A
                   Deputy Clerk                                   Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

         On June 17, 2019, Plaintiff, a federal prisoner proceeding pro se, filed a “criminal
complaint.” (Dkt. No. 1.) The complaint states that Plaintiff is suing the Warden at the Federal
Correctional Institute – Terminal Island (“FCI-TI”) and various prison staff members “involved in
this complaint.” The complaint consists of allegations that he is being held illegally because his
criminal conviction was fraudulent, that inmates made loud noises that kept him awake, that staff
poisoned Plaintiff’s food which caused him to flatulate, that staff and inmates turned a fan towards
his cell because of his flatulence, that the fan made him cold and sick and caused him to cough up
“dirty pus,” that his knee hurts so he wants to be moved to a lower bunk in a different unit but staff
will not accommodate him, and that inmates “fumbled [their] penis[es]” in front of him, all of
which he calls torture. (See generally id.) However, Plaintiff does not identify the relief he seeks
from the Court or the laws or constitutional provisions he believes have been violated.

        As such, the complaint violates Rule 8 of the Federal Rules of Civil Procedure and is
subject to dismissal for failure to state a claim upon which relief can be granted. See FED. R. CIV.
P. 8; United States ex rel. Cafasso v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1059 (9th Cir.
2011) (complaint violates Rule 8 if a defendant would have difficulty understanding and
responding to it); see also 28 U.S.C. § 1915A(b) (Congress requires district courts to dismiss civil
rights complaints brought by prisoners if the court determines that the complaint, or any portion
thereof, fails to state a claim upon which relief can be granted).

       Also on June 17, 2019, the Court notified Plaintiff that he had failed to pay the filing fee
and had not filed a request to proceed in forma pauperis. (Dkt. No. 2.) More than two weeks have
now passed and Plaintiff has not responded to the Court’s notification. Accordingly, because


CV-90 (03/15)                           Civil Minutes – General                               Page 1 of 2
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES – GENERAL

Case No.        CV 19-5260-DMG (KS)                                                        Date: July 5, 2019
Title          Brandon Che Lee v. Prison Warden et al


Plaintiff has neither paid the filing fee nor obtained authorization to proceed without prepayment
of the fee, IT IS HEREBY ORDERED that Plaintiff shall show cause, no later than July 26,
2019, why the action should not be dismissed.

         To that end, the Clerk is directed to send Plaintiff a copy of the Central District’s civil
rights complaint form (CV-66) and a copy of the Central District’s form Request to Proceed
Without Prepayment of Filing Fees with Declaration in Support (CV-60P). To discharge this
Order and proceed with his case, Plaintiff must either: (1) pay the $400 filing fee in full; or
(2) file the completed forms, and the necessary documentation, with the Court on or before
the July 26, 2019 deadline.

       Plaintiff’s failure to timely comply with this Order will result in a recommendation
of dismissal of his case.1

         IT IS SO ORDERED.
                                                                                                                      :
                                                                               Initials of Preparer          gr




1
          This is Plaintiff’s third lawsuit involving the same set of allegations that he has filed in this Court in the past
year. See Brandon Che Lee v. Unknown, No. 2:18-cv-09828-DMG-KS (Mar. 5, 2019); Brandon Che Lee v. Warden
et al, No. 2:19-cv-02811-DMG-KS (Jun. 17, 2019). In both of these prior cases, Plaintiff did not pay the filing fee or
request to proceed in forma pauperis, and both cases have been dismissed.


CV-90 (03/15)                                    Civil Minutes – General                                          Page 2 of 2
